      Case 1:20-cv-00246-AW-GRJ Document 13 Filed 12/07/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

RAYMOND A. PROFIT,
      Plaintiff,
v.                                                 Case No. 1:20-cv-246-AW-GRJ
MICHELLE HART, et al.,
     Defendants.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s Report and Recommendation, ECF

No. 8, to which no objections have been filed. The Report and Recommendation is

adopted and incorporated into this order. The motion for class certification, ECF No.

5, is DENIED. The magistrate judge will conduct further appropriate proceedings.

      SO ORDERED on December 7, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
